April 20, 1903. The opinion of the Court was delivered by
The only question in this appeal is whether the Circuit Court erred in overruling a demurrer to the complaint on the ground that it failed to state facts sufficient to constitute a cause of action. The decree of the Circuit Court (which is officially reported herewith, together with the exceptions thereto,) is quite satisfactory, and is affirmed upon the authorities and for the reasons therein stated. The complaint states a case showing gross negligence and mismanagement of the corporate property resulting in loss to the stockholders, and that an effort for redress within the corporation would be useless. Stahn v.Catawba Mills, 53 S.C. 528, 31 S.E., 498; Matthews v.Bank, 60 S.C. 183, 38 S.E., 430. *Page 107 
The judgment of the Circuit Court is affirmed.